Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: proper antecedent basis for the limitation "an automatic and slow return of the disposable laryngoscope blade towards a 90 degree angle position relative to the apparatus body" in claim 25.
           Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: circular toothed portion 130.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“One or more connection ports for wired/wireless transmission” in claim 6;
“Communication unit is further configured to provide feedback comprising at least one of video, images, audio, and physical force feedback … and any connected remote sources, the feedback being related to vital reactions of the patient …” in claims 13;
“Communication unit is further configured to provide feedback comprising at least one of video, images, audio, and physical force feedback … and any connected remote sources, the feedback being related to vital reactions of the patient …” in claims 14;
“Record data locally on the communication unit and/or on a secure remote database…” in claim 15; 
“Wherein a release of operation of the spring loaded lock-release button allows…return of the disposable laryngoscope blade towards a 90 degree angle position relative to the apparatus body” in claim 25;
“Communication unit is configured to provide data of a position and a force of the disposable laryngoscope blade by an audio and/or a visual notification on a screen of the communication unit…” in claim 26.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Camera arm unit in claim 1, having structural recitation in PG Pub para [0010-0011];
Force and angle detection unit in claim 3 having structural recitation in PG Pub para [0057];
Communication unit in claims 1, 11, 13, 14, 15, 26 having structural recitation in PG Pub para [0047, 0056].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites “disposable laryngoscope blade fitted onto the camera arm unit for an automatic and slow return of the disposable laryngoscope blade towards a 90 degree angle position relative to the apparatus body”, the specification does not specifically describe the process of automatic and slow return of the disposable laryngoscope blade towards a 90 degree angle position. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 23, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 10 line 2 recites “portable computer type configuration”. 
	Claim 23 line 2 recites “disposable type”.
This phrase renders the claim indefinite because it was unclear what "type" the claim was intended to convey, thereby rendering the scope of the claim unascertainable. 
See MPEP § 2173.05(b). For examination purposes, examiner is interpreting “portable computer type configuration” as “portable computer”, “disposable type” as “disposable”. To correct this problem, amend claims 10, 23 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Depending claims inherit those defects.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 17-23, 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Velez (US 2021/0219834 A1).
Regarding claim 1, Velez teaches a video laryngoscope apparatus for inspection of an oral cavity region of a patient, the video laryngoscope apparatus comprising:
An apparatus body comprising a proximal end and a distal end (handle 20 Fig.3 having proximal end and distal end), wherein the apparatus body is elongated (Fig.3) and configured to be hand-held by an operator ([0029]) of the video laryngoscope; 
A camera arm unit comprising a proximal end and a distal end with a camera (mounting base 30 comprising proximal end and distal end with video camera 11 Fig.3 [0030]), wherein the proximal end of the camera unit is connected to the distal end of the apparatus body (Fig.3) utilizing a rotary position linkage member (including top circular part of coupling element 32 32’, top circular part internal portion 35 35, axis 85, element 86 Fig.4, blocking element 87, spring 88, element 89 Fig.4, inserts 90 91, button 81, spring 88 washer 89, slots 91 92 Fig.4 [0040]) that is adjustable (Fig.7), and wherein the camera arm unit is configured to receive and releasably attach thereto a disposable laryngoscope blade (Fig.9 blade 15 [0044]);
A light source coupled to the camera arm unit (light source can be small light bulb or light point of optical fiber originating in the handle which coupled to the handle and camera arm unit extended towards the distal end of a blade for illumination [0002]); 
a communication unit connected via a linkage device to the proximal end of the apparatus body (head 40 rotatably mounted to the proximal end of the apparatus body 20 Fig.1 via mounting base 50 Fig.5 including coupling 18 halves 51 51’ and linking components shown in Fig.6); and
a power source housed by the apparatus body (power storage source 14 Fig.5).

Regarding claim 6, Velez teaches wherein the communication unit 40 comprises at least one of a computer unit, a touch screen, and one or more connection ports for wired or wireless transmission of data (head 40 operationally communicated to the video camera 11 [0033] thus includes function of a computer unit and capable of transmitting data, screen 13 can be a touch screen [0012] [0035]).

Regarding claim 7, Velez teaches wherein the linkage device has a sealed (18 51 51’ and linking components in Fig.6A provides a sealed configuration) two axis configuration (Fig.1, 3, 6A [0031, 38, 39]).

Regarding claims 17-23, Velez teaches camera arm unit 30 being used with a blade (15 Fig.9), which the blade is intended use, wherein the camera arm unit is capable of use with a blade having the claimed structure recited in claims 18-23.

Regarding claim 26, Velez teaches the communication unit (head 40) operationally communicated to an electrical component (video camera 11) in para [0033] and project information (such as image) produced by the electrical component in para [0008], thus Velez’s communication unit is capable of provide data of a position and a force of a disposable laryngoscope blade (which the disposable laryngoscope blade is intended use) visually on the screen.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Velez in view of Inglis (US 2019/0133430 A1).
Regarding claim 8, Velez teaches limitation recites above, and the communication unit (head 40) comprises a processor (head 40 operationally communicated to the video camera 11 [0008] [0033] and screen can be a touch screen [0012], screen of the head projects images being captured by the video camera [0008] thus the head includes at least a processor processing image data and function of a touch screen), however, Velez does not expressly recite the head comprises a memory.
Inglis in the art of video laryngoscope teaches a laryngoscope including a removable [0027] display portion 16 Fig.1 (analogous to Velez’s head 40), the display portion 16 includes a display screen 18 providing images and transmit image data to another monitor 50 [0045]. The display portion 16 includes a memory 82 [0054] which enables the function of storing processor executable instructions such as instruction for processing signals generated by a camera or storing captured images [0045] [0054].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Velez to include a memory as part of a communication unit (display portion) that includes a processor, such as that taught by Inglis, as a suitable arrangement of the communication unit to enable storing processor executable instructions and captured images of a camera [0045] [0054].

 Regarding claim 9, Velez teaches limitation recites above, and the communication unit (head 40) includes touch screen 13 [0035] and the communication unit capable of performing function of a processor, however, does not expressly mention the communication unit includes a communication interface configured to transmit data wirelessly to other devices.
Inglis in the art of video laryngoscope teaches it is known to communicate between laryngoscope and a remote device via wired or wireless connection [0043], and corresponding communication devices 90 102 are provided to enable the wireless transmission between the laryngoscope and the remote device [0042] Fig.2.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Velez’s communication unit to include a communication device as a communication interface, such as that taught by Inglis, as a known technique of communicating between laryngoscope and a remote device, to provide a predictable result of establishing wireless communication between laryngoscope and a remote device.

Regarding claim 10, Velez teaches limitation recites above, the head includes at least a processor processing image data and function of a touch screen (e.g. computer type), however, does not expressly disclose the removability of the head 40.
Inglis in the art of video laryngoscope teaches a laryngoscope including a removable [0027] display portion 16 Fig.1 (analogous to Velez’s head 40), the display portion can be either fixed to the handle/arm of the laryngoscope body or removably coupled to handle/arm of the laryngoscope body. 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Velez’s head 40 to be removably attached to the body of the laryngoscope, such as that taught by Inglis, as a suitable way of removably attach the head to the laryngoscope body thus result the head to be portable computer type configuration, to facilitate storage, use, inspection, maintenance, repair, cleaning, replacement, or interchangeable part [0027].

Regarding claim 11, Velez teaches limitation recites above, and the communication unit (head 40) includes touch screen 13 [0035] and the communication unit capable of performing function of a processor, however, does not expressly mention the communication unit is configured to connect and communicate with remote audio and/or visual equipment.
Inglis in the art of video laryngoscope teaches it is known to communicate between laryngoscope and a remote visual device 50 Fig.1 via wired or wireless connection [0043].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Velez’s communication unit to include a function of connect and communicate with remote visual equipment, such as that taught by Inglis, enabling wireless data communication between medical professionals.

Regarding claim 12, Velez teaches limitation recites above, Velez further teaches the power source 14 is chargeable [0034], and capable of powering electrical components of the laryngoscope such as includes communication unit, camera, light source, thus the power source 14 is capable of powering additional electrical components include in the laryngoscope which could include but not limited to sensors related to at least one of angle, force, and force-torque. 

Regarding claim 15, Velez teaches limitation recites above, and the communication unit head 40 includes at least a processor processing image data and function of a touch screen, however, Velez does not expressly disclose recording data locally on the head.
Inglis in the art of video laryngoscope teaches a laryngoscope including a removable [0027] display portion 16 Fig.1 (analogous to Velez’s head 40), the display portion 16 includes a display screen 18 providing images and transmit image data to another monitor 50 [0045]. The display portion 16 includes a memory 82 [0054] which enables the function of storing processor executable instructions such as instruction for processing signals generated by a camera or storing captured images [0045] [0054].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Velez to include a memory as part of a communication unit (display portion) that includes a processor, such as that taught by Inglis, as a suitable arrangement of the communication unit to enable storing processor executable instructions and captured images (e.g. record data locally on the communication unit) of a camera [0045] [0054].

Regarding claim 16, Velez teaches limitation recites above, and further teaches the light source can be small light bulb or light point of optical fiber originating in the handle which coupled to the handle and camera arm unit extended towards the distal end of a blade for illumination [0002]. However, does not expressly disclosed the precise location of the light source being located at the proximal end of the camera arm unit, or distal end of the camera arm unit, or at multiple locations along the camera arm unit.
Inglis in the art of video laryngoscope teaches a laryngoscope having a camera arm 24 that carries a camera 26, in Fig.1, and light source can be light emitting diode (LED) being provided as part of the camera 26 [0027].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Velez’s light source arrangement to include an LED provided as a part of the camera, such as that taught by Inglis, which results the light source being located at the distal end of the camera arm unit, as a suitable arrangement of the light source providing a predictable result of permit visualization of the patient’s airway to facilitate intubation.


Claims 2-3, 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Velez in view of Walker (US 2017/0215720 A1).
Regarding claim 2, Velez teaches limitation recites above, and the rotary position linkage member comprises a spring and clutch assembly (elements 81, 85-92 Fig.4), however, does not explicitly recites a force and angle detection unit.
Walker in the art of laryngoscope, disclose a way of utilizing a force sensor in the laryngoscope allowing detection of contact and lifting force applied to the anterior structure of the airway, the magnitude of the sensor can be measured and recorded for analysis, and that one or more pressure or force sensor could be incorporated in different location such as rare base of laryngoscope blade or handle to detect force [0054].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Velez’s rotary position linkage member to include one or more force sensor, such as that taught by Walker, to detect the force being applied to the blade/arm/handle to provide sensor data for analysis of laryngoscope technique in laryngoscopy procedure [0054].

Regarding claim 3, Velez in view of Walker teaches limitation recites above, Velez teaches the communication unit (head 40) operationally communicated to an electrical component (video camera 11) in para [0033] and project information (such as image) produced by the electrical component in para [0008]. However, does not expressly disclose the force and angle detection unit is configured to transmit data signal to the communication unit for feedback and processing of data.
Walker teaches implementing one or more pressure or force sensor in laryngoscope and such sensors provide data that’s being measured, recorded and analysis, It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Velez’s communication unit to include a function of receiving the feedback data from the one or more force sensor for analysis, such as that taught by Walker, to display recorded parameters for the operator for analysis of laryngoscopy technique in laryngoscopy procedure [0054].

Regarding claims 13-14, Velez teaches limitation recites above, Velez further teaches the communication unit is configured to
Provide visual feedback images captured by video camera to an operator [0033];
Process data related to functions of the camera (touch screen [0035] enable manipulation of captured images which correlate to functions of the video camera).
Velez teaches the communication unit (head 40) project/process information (such as image) produced by the electrical component such as camera in para [0008] [0033]. However, does not expressly disclose project/processing data related to signals from a force and angle detection unit or functions of sensor in a force and angle detection unit.
Walker in the art of laryngoscope teaches implementing one or more pressure or force sensor in laryngoscope and such sensors provide data that’s being measured, recorded and analysis [0054], It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Velez’s communication unit to include a function of receiving the feedback data from the one or more force sensor and process them for analysis, such as that taught by Walker, to display and process the recorded parameters for the operator for analysis of laryngoscopy technique in laryngoscopy procedure [0054].


Claims 4, 24-25 rejected under 35 U.S.C. 103 as being unpatentable over Velez in view of Walker, further in view of Kim (US 2010/0101569).
Regarding claims 4, 24, 25, Velez in view of Walker teaches limitation recites above, Velez further teaches wherein the rotary position linkage member comprises a compression spring 88 and spring-loaded lock release button 81 centered on two circular toothed unit (circular elements 86 86’ Fig.4), and the spring loaded lock release button allows an angular positioning of the camera arm unit (Fig.7A-C). However, does not expressly disclose torsion spring.
Kim teaches an automatic video instillator including a rotatable hinge mechanism including an open/close button 54 and elastic member 56 ([0054-0056] Fig.7, 8, 10) being compressed when the button is being 54 is being pressed (analogous to Velez’s rotary position linkage member). Kim’s rotatable hinge mechanism further includes a torsion spring 52 disposed along an outer circumference of a hinge shaft 48 in Fig.8 (defining pivoting axis), the torsion spring provides biasing force which opens an access port 46 (structure along one side of the pivoting axis) when the opening closing button is pressed [0054-56].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Velez and Walker, in particular Velez’s rotary position linkage member, to further include a torsion spring along a pivot axis, in such providing a biasing force to a structure along one side of the pivoting axis, such as that taught by Kim, enabling the structure along one side of the pivoting axis (camera arm unit) to rotate thereby guiding a laryngoscope blade towards a structure on the opposite side of the pivoting axis (apparatus body) when the push release button is compressed, thus enable an automatic and returning of the disposable laryngoscope blade towards a 90 degree angle position relative to the apparatus body into a locked position of the camera arm unit.


Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Velez in view of Meyer (US 2018/0168433 A1).
Regarding claim 5, Velez teaches limitation recites above, and the linkage member (including top circular part of coupling element 32 32’, top circular part internal portion 35 35, axis 85, elements 86-92 Fig.4 [0040]) is sealed (forming an enclosed environment at the pivot point), video camera 11 at the distal end of mounting base and battery 14 being rechargeable, it appears that there are wires along one of the coupling halves 33’ in Fig.4, and mounting base includes suggests some internal space to accompanying these component [0040]. However, does not expressly disclose a wire (wire lead through passage in the rotary position linkage member) and how the camera is being powered.
Meyer in the art of laryngoscope, teaches one way of transferring power to a video 126 camera which is by an insulated wire 122 Fig.12.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Velez to include a wire transferring power from a power source to electrical component such as a video camera, such as that taught by Meyer, as a suitable arrangement of power transfer to yield a predictable result of transferring power from a power source such as Velez’s battery to electrical component such as Velez’s camera disposed pass the rotary linkage member, at the distal end, thus includes a wire lead-through passage space in the internal space in the rotary linkage member for transmission of power and data for electrical components such as camera and light source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795